LANE, J.
The contract is not now evidence. If it is to be made-so because it is connected with, or dependent upon some other fact to be proved, that fact must be first introduced, if required by the-defendant, in order to open the door for this evidence.
The defendant then offered to read a deposition of one Henline, who had covenanted to convey the land to the defendant. It was objected to this, that the witness was interested, and might discharge his own liability.
LANE, J. For the present, the deposition may be read. The-interest of the witness, if any, is balanced between these parties, or cannot be affected by the verdict. .
Verdict for the defendant.
Motion for a new trial — reserved for Court in Bank. [See 5 Ohio, 375.]